Case 1:20-cv-00051-JPJ-PMS Document 1 Filed 09/30/20 Page 1 of 5 Pageid#: 1



                                                                                     9/30/20
                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON DIVISION

      ROBERT T. WEBER,

             Plaintiff,

     v.
                                                              1:20CV51
                                                   Case No. __________________
                                                      Jury Demanded
     PAUL L. QUISONBERRY, JR., and
     JSRS, INC.,

            Defendants.

                                              COMPLAINT


            Comes the Plaintiff, by counsel, moves the Court for judgment against the above-

     named Defendants, jointly and severally, on the grounds and in the amounts hereinafter set

     forth, and in support thereof alleges the following:

                                   JURISDICTIONAL STATEMENT

            1.      This Court has jurisdiction over the parties and the subject matter of this

     action based upon the diversity of the citizenship of the parties and in that the amount in

     controversy exceeds the sum of Seventy-five Thousand Dollars ($75,000.00), pursuant

     to 28 U.S.C. Sec. 1332 (a).

                                                PARTIES:

            2.      The Plaintiff, Robert T. Weber, is a citizen and resident of Tennessee,

     currently residing at 2601 N. John B. Dennis Highway, #310, Kingsport, Tennessee.

            3.      The Defendant, Paul Quisonberry, Jr., is a citizen and resident of Bland

     County, Virginia, currently residing at 7521 Clear Fork Creek Road, Bastian, Virginia.
Case 1:20-cv-00051-JPJ-PMS Document 1 Filed 09/30/20 Page 2 of 5 Pageid#: 2




            4.      The Defendant, JSRS, Inc., is Virginia corporation with its principal office

     address located at 11703 U.S. Highway 19, Lebanon, Virginia 24266-7118. The

     registered agent for service of process is John M. Stamper, 811 Settle Lane, Rosedale,

     Virginia 24280-0000.

            5.      On October 22, 2018, the Plaintiff was traveling on southbound Route 19

     in Lebanon, Russell County, Virginia. The Defendant, Paul Quisonberry, Jr., was

     operating a tractor trailer, owned by Defendant JSRS, Inc., within the course and scope

     of his employment, or with the express or implied permission of Defendant, JSRS, Inc., in

     the same location.

            6.      At that time and place, it was the duty of Defendant, Paul Quisonberry, Jr., to

     operate his automobile with reasonable care and with due regard for others using the road.

            7.      Notwithstanding said duty, Defendant Quisonberry, Jr. was traveling on

     northbound Route 19 and did then and there so recklessly, carelessly and negligently turn left

     to make a u-turn onto southbound Route 19 and failed to yield the right of way to the

     Plaintiff, resulting in a collision of the two vehicles with great force and violence.

            8.      Plaintiff avers that the Defendant, JSRS, Inc., is liable to him for his

     damages under the alternate theories of respondeat superior, negligent entrustment,

     permissive use, agency or the family purpose doctrine.

            9.      The Plaintiff avers that the proximate cause of this accident were the

            following acts of negligence on the part of the Defendant, Paul Quisonberry,

            Jr.:

            (a) failed to keep a proper lookout;
Case 1:20-cv-00051-JPJ-PMS Document 1 Filed 09/30/20 Page 3 of 5 Pageid#: 3




            (b) failed to maintain his tractor trailer under proper control;

            (c) failed to apply his brakes in time to avoid the collision;

            (d) failed to give full time and attention to the operation of his tractor trailer;

            (e) failed to keep his tractor trailer in proper mechanical condition;

            (f) operated his tractor trailer at an excessive rate of speed;

            (g) operated his tractor trailer in a reckless manner;

            (h) made an improper u-turn; and

            (i) failed to yield the right of way.

            10.     The Plaintiff further avers that the proximate cause of this accident was

     the Defendant Quisonberry’s violation of the following statutes of the Commonwealth of

     Virginia constituting negligence per se:

               Code of Virginia Section 46.2-821. Vehicles before entering certain
       highways shall stop or yield right-of-way. The driver of a vehicle approaching an
       intersection on a highway controlled by a stop sign shall, immediately before
       entering such intersection, stop at a clearly marked stop line, or, in the absence of
       a stop line, stop before entering the crosswalk on the near side of the intersection,
       or, in the absence of a marked crosswalk, stop at the point nearest the intersecting
       roadway where the driver has a view of approaching traffic on the intersecting
       roadway. Before proceeding, he shall yield the right-of-way to the driver of any
       vehicle approaching on such other highway from either direction.

               Where a "Yield Right-of-Way" sign is posted, the driver of a vehicle
       approaching or entering such intersection shall slow down to a speed reasonable
       for the existing conditions, yield the right-of-way to the driver of another vehicle
       approaching or entering such intersection from another direction, and, if
       required for safety, shall stop at a clearly marked stop or yield line, or, in the
       absence of a stop or yield line, stop before entering the crosswalk on the near side
       of the intersecting roadway where the driver has a view of approaching traffic
       on the intersecting roadway, and shall yield the
       right-of-way to the driver of any vehicle approaching on such other highway from
       either direction.
Case 1:20-cv-00051-JPJ-PMS Document 1 Filed 09/30/20 Page 4 of 5 Pageid#: 4




         Code of Virginia Section 46.2-825. Left turn traffic to yield right-of-way.
        The driver of a vehicle, intending to turn left within an intersection or into an
        alley, private road, or driveway shall yield the right-of-way to any vehicle
        approaching from the opposite direction if it is so close as to constitute a hazard.
        At intersections controlled by traffic lights with separate left-turn signals, any
        vehicle making a left turn when so indicated by the signal shall have the right-of-
        way over all other vehicles approaching the intersection.

                Code of Virginia Section 46.2-845. Limitation on U-turns. The driver of a
        vehicle within cities, towns or business districts of counties shall not turn his vehicle
        so as to proceed in the opposite direction except at an intersection.
                No vehicle shall be turned so as to proceed in the opposite direction on
        any curve, or on the approach to or near the crest of a grade, where the vehicle
        cannot be seen by the driver of any other vehicle approaching from any
        direction within 500 feet.

            11.     Both Defendants' actions amount to simple negligence, gross

     negligence, reckless misconduct, and willful and wanton negligence.

            12.     That as a direct and proximate result of the negligence of the Defendants,

     the Plaintiff sustained a traumatic brain injury, several broken vertebrae in his neck, and

     several rib fractures. Plaintiff received extensive medical treatment for his injuries,

     including occupational therapy, and will require additional treatment in the future.

     Plaintiff also suffered lost wages, property damage, loss of the enjoyment of life, and

     permanent physical impairment. To date, the Plaintiff has incurred $590,184.17 in medical

     expenses and will incur additional medical expenses in the future.

            13.     The Plaintiff avers that the Defendant, Paul Quisonberry, Jr., acted with

     actual malice or with willful or wanton disregard as to the Plaintiff’s rights as to entitle

     Plaintiff to recover punitive damages.

        WHEREFORE, Plaintiff prays for an Order of this Court granting judgment against the

     Defendants, jointly and severally, in the amount of $3,500,000.00 in compensatory damages

     and $350,000.00 in punitive damages. The Plaintiff additionally prays for such other

     general and further relief to which he may show himself entitled to upon a hearing of
Case 1:20-cv-00051-JPJ-PMS Document 1 Filed 09/30/20 Page 5 of 5 Pageid#: 5




     this cause, including, but not limited to, interest at the maximum rate provided by law

     from the date of the accident, until paid, and his costs in this behalf expended. The Plaintiff

     respectfully requests that a jury try his cause.


                                                          Respectfully submitted,


                                                          s/ Jason H. Arthur
                                                          Jason H. Arthur
                                                          Attorney for Plaintiff
                                                          132 Boone Street, Suite 5
                                                          Jonesborough, TN 37659
                                                          (423) 913-2700
                                                          (423) 913-2710 Fax
                                                          VSB # 65227
                                                          TN Bar # 022659
                                                          jay@jharthurlaw.com
